Citation Nr: 1105074	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  97-25 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lung disorder, claimed as 
due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the RO.  
Since the RO's rating decision, the Board has remanded the case 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC for additional development of the record in July 2003, and May 
2004.  

In May 2005, the Board issued a decision that denied the 
Veteran's claim for service connection.  

The Veteran, in turn, appealed the May 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In June 2007, the Court vacated the May 2005 decision and 
remanded the matter to the Board for further proceedings 
consistent with the Court's decision.  

Most recently, the Board remanded the case to the RO via the AMC 
for additional development of the record in December 2007 and 
November 2009.  

All of the actions previously sought by the Board through its 
prior development requests appear to have been substantially 
completed as directed.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam 
from February 5, 1968 to October 12, 1968.  

2.  The Veteran does not have a current lung disorder that is due 
to herbicide exposure or other event of his period of service 
including his active duty in the Republic of Vietnam.  


CONCLUSIONS OF LAW

A current lung disorder was not incurred in or aggravated by 
service, nor may any be presumed to be due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in December 2000, May 2004, 
and January 2008.  In the January 2008 letter, the Veteran was 
notified of VA's practices in assigning disability evaluations 
and effective dates for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
readjudicated in September 2010.  As this course of action has 
corrected any initial notice errors, there is no prejudice to the 
Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
The Veteran has been afforded multiple VA examinations to address 
the nature and etiology of the claimed disorder.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the 
examinations were adequate to allow proper adjudication of the 
issue on appeal.  The examiners conducted complete examinations, 
recorded all findings considered relevant under the applicable 
law and regulations, and considered the full history of the 
disability.  They also provided full explanations for the 
opinions.  

The Board notes that the Veteran has asserted that there are 
outstanding service treatment records located at the Walson Army 
Hospital in Fort Dix, New Jersey.  However, a response from the 
National Personnel Records Center (NPRC) reflects that, upon 
inquiry, no records were located.  The Board finds that such 
records do not exist, and that further efforts to locate them 
would be futile.  Hence, the Board is satisfied that all 
reasonable efforts to develop the record have been made with 
respect to the claim.  

As discussed, the Veteran was notified and made aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  




Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  
	
To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

The record establishes that the Veteran served on active duty in 
the Republic of Vietnam from February 5, 1968 to October 12, 
1968.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, shall be presumed to have been exposed during such service 
to an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307.  

Particular diseases are deemed associated with herbicide 
exposure, under VA law, and shall be service-connected if a 
veteran was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they 
become manifest to a degree of 10 percent or more, even though 
there is no record of such disease during service.  38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be established on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994) (holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran asserts that he currently suffers from a lung 
disorder that is due to herbicide exposure during service in 
Vietnam.  Additionally, he asserts that he developed a recurring 
lung condition, in the form of a chronic cough, after being 
treated for pneumonia, and after being exposed to a number of 
allergens in service.  Also, the Veteran has repeatedly denied a 
history of any tobacco use, but has reported previously living 
with his son who smoked, although he did so outside, and has 
claimed second hand exposure to smoke while in service.  In 
support of these contentions the Veteran has submitted written 
statements from himself, his former spouse who is a registered 
nurse, and his representative, that confirm his reported 
symptomatology dates back to 1970.  Further, he has submitted 
copies of medical treatise excerpts which indicate that 
bronchitis or pneumonia can trigger intrinsic asthma.  

Of preliminary importance, throughout his appeal, the Veteran has 
asserted various theories of entitlement on which to base his 
claim for service connection, to include the aggravation of a 
pre-existing lung disorder, to include allergies.  (See the 
Veteran's statement, received in October 1994).  

If the disorder is not noted at entrance, the veteran is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Similarly, in Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry, and the burden then 
shifts to VA to rebut the presumption of soundness.  

The Federal Circuit Court held in Wagner that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and unmistakable 
evidence that (1) the veteran' s disability existed prior to 
service, and (2) that the preexisting disability was not 
aggravated during service.  

By "clear and unmistakable evidence" is meant that which cannot 
be misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

The Board notes that the Veteran received a hearing before a 
Decision Review Officer at the RO in July 1993.  Here, he 
testified that immediately after he was discharged from service 
he was treated for allergies that included dust and rag weed.  He 
claimed that he was treated while serving in Vietnam and in Fort 
Beville, Virginia, for recurring pneumonia.  The Veteran denied 
smoking, and asserted that his tour in Vietnam made his allergies 
worse.  For the sake of analysis of this claim, the Board accepts 
that Veteran's contention that he has never smoked.  

Significantly, a pre-induction report of medical history, dated 
in May 1966, shows that the Veteran checked-the-box for pain or 
pressure in chest, and for boils.  The Board acknowledges the 
Veteran's contention that checking-the-box for boils on his pre-
induction examination is evidence that he was already 
experiencing allergies prior to entering service.  (See Veteran's 
statement received in October 1999).  However, the Veteran's May 
1966 pre-induction medical examination report is negative for any 
lung disorder, and the pre-induction examiner noted a negative 
chest X-ray.  Additionally, a December 1966 service treatment 
record reflects a nurse's note of no known allergies. 

In consideration of the totality of the medical evidence, the 
Board finds no clear and unmistakable evidence to establish that 
a lung disorder existed prior to service to rebut the presumption 
of soundness in this case.  Further, the Veteran has, by his own 
admission and reflected throughout the record, indicated that he 
entered the service in good health, and that his problems began 
after his induction.  (See VA Form 9, Appeal to Board of 
Veterans' Appeals, received in September 1993).  Therefore, the 
service connection claim will not be further analyzed based on a 
theory of aggravation of a pre-existing disorder.  

As noted, the record demonstrates that the Veteran served in 
Vietnam during his active duty service, and hence may qualify for 
the presumption delineated in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. §§ 3.307 and 3.309(e), which indicates that certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  

However, none of the identified lung disorders including chronic 
allergic rhinitis, pollenosis, acute bronchitis, upper 
respiratory infection, and/or asthma are listed as a disease 
process that has been associated with exposure to certain 
herbicide agents by regulation.  See 38 C.F.R. § 3.309(e).  The 
Board notes there is no positive association between exposure to 
herbicides and any condition for which the Secretary of Veteran's 
Affairs (Secretary) has not specifically determined that a 
presumption of service connection is warranted. See Notice, 59 
Fed. Reg. 341-46 (1994).  In addition, as discussed in greater 
detail below, the Veteran has not submitted competent evidence 
which adequately supports his lay assertions that any current 
lung disorder is causally linked to herbicide exposure or other 
incident of his period of active service.  

Notably, service treatment records, show findings of and 
treatment for a cold, a persistent cough, and a cough for 2 
months.  A December 1966 lab report reflects the test results of 
a throat culture indicated findings of diplococcus pneumoniae.  A 
subsequent treatment record of the same date reveals a diagnosis 
of infection, upper respiratory (diffuse) acute-treated, cured.  
A January 1967 chest X-ray included normal results.  A February 
1967 entry noted that a cough persists.  It was stated that he 
had "cut down on smoking as advised."  Examination showed that 
the lungs were clear.  Prescriptions were given for tetracycline 
and expectorant cough medicine.  The Board notes that these 
treatment records are dated prior to exposure to herbicides while 
in Vietnam in 1968.

Finally, an October 1968 separation medical examination report 
shows negative findings for any lung disorder.  On clinical 
evaluation, his nose, sinuses, throat, ears, lungs and chest were 
all described as normal.  The report of a medical history 
completed by the Veteran at that time reflects that he denied 
having had chronic or frequent colds, sinusitis, hay fever, 
tuberculosis, night sweats, shortness of breath, pain or pressure 
in the chest, or a chronic cough.  

The Board concedes that the Veteran has been diagnosed with a 
variety of upper respiratory disorders some time after his 
discharge from service.  VA and private treatment records, dated 
from February 1975, generally reflect findings of and treatment 
for nasal congestion, cough, hoarseness, erythemia, asthma, 
chronic obstructive pulmonary disease (COPD), allergic rhinitis, 
emphysema, acute bronchitis, sinusitis, and various allergies, to 
include pollen and trees.  

Specifically, a November 1979 private treatment record reflects 
that the Veteran was diagnosed in 1973 with chronic allergic 
rhinitis and pollenosis.  

In an October 1996 letter from a VA medical center to the 
Veteran, a VA physician noted that the Veteran's medical history 
and physical examination was significant for allergic 
rhinitis/asthma, and that his lab tests and chest X-ray were all 
within normal limits.  The VA physician indicated that the 
Veteran's medical problems were not necessarily related to 
possible Agent Orange and other herbicide exposure.  

A November 1996 private physician's opinion statement (from 
Cheng-hong Hwang, D.O., Ph.D., F.C.C.P.) shows that the Veteran 
provided a history of exposure to Agent Orange and various 
herbicides while serving in Vietnam, and that he subsequently 
developed frequent, significant allergic rhinitis and upper 
respiratory infections, and asthmatic symptoms.  The Veteran 
denied use of tobacco or illicit drugs, as well as occupation 
exposure, other than during his military service, to harmful 
fumes, chemicals, dusts, heavy metals, or other pollutants.  The 
physician noted that, clinically, the Veteran developed frequent 
upper respiratory tract infection, allergic rhinitis, and asthma 
since the 1970's, and opined that it was reasonable to assume 
that he had a hypersensitive airway that predisposed him to 
environmental agent induced respiratory tract dysfunction.  The 
physician reasoned that the time course of the respiratory 
ailment coincided with the Veteran's exposure to Agent Orange and 
other non-specific herbicides during his military tour in 
Vietnam.  The physician concluded that it was highly plausible 
that exposure to Agent Orange further damaged the Veteran's 
respiratory tract integrity, and predisposed him to his 
subsequent respiratory ailments.  

A September 2003 private physician's opinion statement, from the 
same physician who proffered the November 1996 opinion, reveals 
that the Veteran was referred for a pulmonary evaluation because 
of persistent asthma and rhinitis for many years.  The Veteran 
reported that he was in good health until he contracted pneumonia 
in December 1966, and that since then, he developed a chronic 
cough, wheezing, and nasal congestion.  The Veteran claimed that 
his respiratory ailment began after serving as an Army engineer 
in Vietnam with exposure to Agent Orange and various herbicides.  
The physician noted that he had reviewed the Veteran's records 
(although specifically what records were reviewed was not 
specified).  The physician opined that the Veteran's respiratory 
tract dysfunction was characterized by airway hyperresponsiveness 
to environmental irritants, and noted that his first exposure to 
potent irritants by his own account occurred during military 
service in Vietnam.  The physician concluded that a spirometry 
report, dated in November 2002, revealed reversible small airway 
obstruction, which was consistent with asthma and hyperresponsive 
airway disease.  

Moreover, a September 2004 VA pulmonary consult report reveals a 
reported history of asthma since service, and findings of mild 
asthma, allergic rhinitis, and possible malingering and 
paradoxical vocal cord movement.  An October 2006 VA X-ray report 
shows findings of lungs hyperinflated, and diagnosis of 
emphysema, minimal scoliosis, no acute infiltrate.  An April 2009 
VA pulmonary consult report indicates that the Veteran was unable 
to perform a pulmonary function test due to his reported 
emphysema, and the respiratory therapist was unable to obtain a 
reading to record the Veteran's poor effort.  

The Board notes that throughout his appeal, the Veteran has been 
afforded numerous VA examinations, the results of which are 
discussed below. 

In conjunction with the current appeal, he underwent a VA 
examination in November 1992.  Here, the Veteran reported that he 
had pneumonia while in service, for which he was hospitalized for 
two weeks, and that since then he has had residual mild dry cough 
aggravated by fatigue, and dyspnea on climbing two flights of 
stairs or hills.  Physical examination revealed symmetrical 
chest, full and equal expansion, resonance throughout, breath 
sounds that were bronchovescivular, and no rales, wheezes, or 
rhonchi.  The examiner noted that the Veteran denied tobacco use.  
He was diagnosed with chronic bronchitis with slight restrictive 
and obstructive lung impairment.  

In July 1999, the Veteran was afforded a VA respiratory diseases 
examination.  Here, he denied experiencing any respiratory 
problems prior to hospitalization for pneumonia in December 1966, 
three months after entering military service.  The Veteran 
complained of symptoms of episodic wheezing, dyspnea, coughing, 
post-nasal drip, and seasonal allergies following discharge from 
the Army.  The Veteran described living with his son who is a 
smoker.  
 
On physical examination, the examiner noted the Veteran's chest 
was clear without wheezes, and the heart examination was 
unremarkable.  Pulmonary function studies, performed in July 
1999, showed that the pre-bronchodilator spirometry results were 
not acceptable because of poor test performance by the Veteran, 
and the post-bronchodilator spirometry results were normal.  Lung 
volume measurements were noted as showing normal air-trapping and 
diffusing capacity.  A repeat pulmonary function study of the 
same time period revealed the same results.  The examiner noted a 
chest X-ray, also dated in July 1999, revealed normal results, 
and blood work performed later that month was normal with no 
eosinophilia seen on complete blood count.  The examiner 
indicated that although the Veteran reported symptoms of asthma, 
the examiner was unable to substantiate the amount of asthma 
present.  

A November 2002 VA examination report indicates that the claims 
file was not available for review.  However, the Veteran reported 
that he was diagnosed with asthma four years ago, and that he 
experienced symptoms of chronic cough with clear sputum, 
occasional wheezing, occasional shortness of breath on exertion, 
frequent headaches with nasal congestion, and allergic rhinitis.  
The Veteran denied any hemoptysis, lung cancer, or any other lung 
malignancies, and denied a history of smoking.  

On physical examination, the examiner observed no erythema, no 
exudates, no ulcerations, no tonsilar erthyema, and no nasal 
erythema or polyps.  Further, chest examination revealed no 
barrel shaped deformities, lungs were clear bilaterally, heart 
sounds were regular, no accessory muscle use, and no murmurs were 
appreciated.  Pulmonary function test revealed normal results, 
and chest X-ray showed findings of hyperinflated lungs.  The 
Veteran was diagnosed with asthma, allergic rhinitis with normal 
spirometry, and a history of bacterial pneumonia in service.  The 
examiner opined that bacterial pneumonia is not known to be a 
risk factor for asthma, and there was no documentation linking 
Agent Orange exposure to asthma or allergic rhinitis.  

A May 2003 VA medical opinion provided by the November 2002 VA 
examiner, indicates that the claims file was reviewed.  The 
examiner opined that, after review of the November 2002 VA 
examination, the neither the Veteran's asthma nor his allergic 
rhinitis were likely a secondary cause of bacterial pneumonia in 
the past, and that neither the asthma nor the allergic rhinitis 
were related to a history of Agent Orange exposure.  The examiner 
noted that the Veteran had a normal spirometry.  

In April 2009, the Veteran underwent a VA respiratory examination 
which indicated that the Veteran denied a history of any tobacco 
use, but endorsed a history of a respiratory disorder, to include 
bronchial asthma and emphysema.  The Veteran claimed to have 
suffered from asthma since service.  He complained of a chronic 
cough, wheezing, and shortness of breath that he claimed 
developed after being treated for pneumonia in the service, and 
denied a history of bronchitis, hemoptysis, and current allergy 
immunotherapy.  The Veteran denied using oxygen, or systemic 
steroid treatment; however, he did undergo allergy immunotherapy 
a few years after his discharge from the service.  The examiner 
noted an in-service history of treatment for multiple respiratory 
infections.  

On physical examination, the examiner observed that respirations 
were 12 per minute, unlabored, and lungs clear to auscultation 
bilaterally without wheezes, rales, or rhonchi, without dullness 
to percussion.  

Results of a chest X-ray, dated in October 2006, revealed 
findings of lungs hyperinflated, increased anterior clear space 
noted, heart normal in size, and bony structures unremarkable 
except for mild scoliosis to the left of the upper thoracic 
spine.  A pulmonary function test, ordered in April 2009, showed 
findings that the Veteran was unable to perform the procedure 
because he stated he could not blow hard and refused to perform 
the procedure.  

The Veteran was diagnosed with no specific respiratory disorder 
identified at the time, without evidence for asthma or bronchial 
asthma.  The examiner concluded that a current respiratory 
disorder was not related to the Veteran's service.  The examiner 
noted that emphysema and COPD is not a diagnosis made by chest X-
ray, and that the impression of a radiologist in an October 2006 
X-ray report was not a clinical diagnosis.  Further, the examiner 
opined that there was no evidence of reversibility of airway 
obstruction on pulmonary function test, and indicated that the 
Veteran would require a methacholine challenge test to confirm a 
diagnosis of bronchial asthma.  The examiner commented on the 
medical treatise submitted by the Veteran, which reflected the 
contention that bacterial pneumonia can trigger asthma, and noted 
that, that did not mean that pneumonia causes asthma.  The 
examiner noted a private physician's opinion, dated in 1996, 
which indicated findings that the Veteran has hypersensitive 
airways, and a 2003 opinion, which included a diagnosis of asthma 
and hyperresponsive airway disease; but concluded that no 
objective evidence was provided to confirm those findings.  The 
examiner disagreed with a diagnosis of mild asthma, and agreed 
with an opinion that bronchial asthma and allergic rhinitis are 
not secondary to bacterial pneumonia or caused by bacterial 
pneumonia.  

Most recently, the Veteran underwent a VA examination in March 
2010.  Here, the examiner noted a history of pneumonia in service 
in 1966, for which he had been hospitalized for 4 days, which led 
to the development of a chronic cough disorder.  The examiner 
indicated that the Veteran has been diagnosed with chronic 
allergic rhinitis, pollenosis, acute bronchitis, upper 
respiratory infection, and asthma since service.  

On examination, the examiner observed that the Veteran cleared 
his throat throughout the visit, had an oxygen saturation level 
of 100 percent on room air, which was deemed normal, had 
respirations of 18 that were unbelaboured, had tenderness over 
the right maxillary sinus area, had clear lungs, and had moderate 
shortness of breath, leg fatigue, and dizziness when asked to 
walk for six minutes, although he still exhibited an oxygen 
saturation of 100 percent on room air.  Further, pulmonary 
function test on the day of the examination was noted as normal, 
and CT scan of the sinuses performed in January 2010 showed no 
evidence of sinusitis; however, there was evidence of deviation 
of the nasal septum to the left with a large nasal septal spur.  
Notably, CT scan of the chest, also performed in January 2010, 
revealed hyperinflated lung parenchyma, but showed no evidence of 
bronchiectasis or honeycombing.  

The examiner provided an opinion regarding the nature of the 
Veteran's claimed lung disorder, and diagnosed him with chronic 
cough due to upper airway cough syndrome due to rhinosinus 
condition, allergic rhinitis.  The examiner noted the finding of 
a deviated nasal septum and a large nasal spur further support 
that the Veteran's nasal condition was aggravated by the presence 
of this structural abnormality.  The examiner opined that the 
Veteran did not have pneumonia during service, although a throat 
culture of "diplococcus pneumonia" came back positive, as 
throat culture positivity does not confirm the presence of 
pneumonia and a radiographic finding for the chest accompanying 
the culture was negative.  The examiner indicated that the fact 
that the Veteran was not treated with antibiotics at the time of 
his in-service treatment for a lung condition further supports 
that the Veteran did not have pneumonia, and shows that he had an 
upper respiratory tract infection.  The examiner noted that upper 
respiratory tract infections are self-limiting conditions which 
can resolve with or without treatment.  The examiner noted that 
the Veteran's in-service lung condition had resolved completely, 
not leading to a chronic condition, which was reinforced by the 
fact that the separation examination showed no respiratory 
complaints.  The examiner indicated that the last documentation 
of medical attention during military service was 9 months earlier 
when the Veteran was treated for a cold.  

The examiner determined that a methachloine challenge test was 
not necessary to provide an opinion as to the etiology of the 
Veteran's current lung disorder, as establishing a diagnosis of 
asthma would not serve to establish a causal relationship between 
asthma and the upper respiratory tract infection diagnosed in the 
service.  The examiner concluded that the upper respiratory tract 
infection diagnosed in service did not lead to asthma, and noted 
that there is an association between asthma and allergic rhinitis 
and that the Veteran could currently have asthma.  However, the 
examiner opined that even if the Veteran has a current diagnosis 
of asthma, it is irrelevant as it is not caused by or a result of 
an upper respiratory tract infection, which is self-limiting and 
does not lead to a chronic condition.  The examiner noted that 
the Veteran was diagnosed with allergic rhinitis, which was 
diagnosed many years after the Veteran was discharged from 
service in 1973, and it was not as a result of an upper 
respiratory infection in service.  The examiner also noted that 
the first medical documentation alluding to a diagnosis of asthma 
was noted in 1996, and that a private physician supported this 
diagnosis in 2003 based on a normal spirometry.  However, the 
examiner indicated that asthma is not diagnosed based on small 
airway hyperresponsiveness.  The examiner supported this 
contention on the basis of private treatment records from various 
physicians who have treated the Veteran for his allergies since 
1973 not showing findings of asthma.  

The examiner ruled out diagnoses of COPD and emphysema based on 
several normal pulmonary function tests and normal diffusing 
capacity.  Additionally, the examiner noted that the CT scan of 
the chest failed to show radiographic evidence of emphysema.  The 
examiner indicated that a chest X-ray report, dated in October 
2006, could not be used to make a diagnosis of emphysema, as 
emphysema and COPD cannot be diagnosed based on chest X-ray 
findings.  The examiner concluded that the Veteran's chest X-ray 
was normal up until 1996 based on the fact that a chest X-ray, 
dated in October 1992, showed no pathology.  The examiner 
concluded that the upper respiratory tract infection experienced 
in service did not cause, lead to, or result in allergic 
rhinitis, asthma, or chronic cough.

The Board finds that the March 2010 VA examiner's opinion 
constitutes probative and dispositive evidence on the current 
medical condition question.  In this regard, the March 2010 VA 
examiner based the opinion on both a current examination of the 
Veteran and a review of the documented medical history and 
findings and supported by a rationale that discusses both.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  Further, the March 
2010 VA examiner's findings, particularly with respect to the 
etiology of the Veteran's lung disorder, are generally supported 
by the medical evidence of record, to include the Veteran's 
numerous previous VA examination reports.  

The Board acknowledges the November 1996 and September 2003 
opinion statements from the Veteran's private physician, which 
indicated that the time course of his respiratory ailment 
coincided with his exposure to Agent Orange and other non-
specific herbicides during his military tour in Vietnam, and 
concluded that it was highly plausible that exposure to Agent 
Orange further damaged the Veteran's respiratory tract integrity 
and predisposed him to his subsequent respiratory ailments.  
However, the Board accords the March 2010 examiner's opinion more 
probative weight, as the private physician's opinions were based 
on a finding that the Veteran's respiratory tract dysfunction was 
characterized by airway hyperresponsiveness to environmental 
irritants, and the private physician failed to  explain and 
support these opinions with evidence from the record.  Moreover, 
the private physician's theory that exposure to herbicides in 
Vietnam resulted in the development of respiratory symptoms is 
inconsistent with the service medical records which show that the 
onset of symptoms of coughing occurred prior to service in 
Vietnam.  Thus, the private opinion appears to be based on a 
mistaken understanding of the facts.  

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri, 4 Vet. App. 467, 470-71 
(1993).  

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

Overall, the evidence of record supports the opinion of the March 
2010 VA examiner that the diagnosed lung disorders had their 
etiological onset post-service.  Further, the Board is aware that 
the Veteran first complained of symptoms related to his allergies 
in 1970, relatively soon after his discharge from service.  
However, as noted by the March 2010 VA examiner, the medical 
evidence shows that the Veteran first received a diagnosis of 
asthma in 1996, first received a diagnosis for allergic rhinitis 
in 1973, and opined that the Veteran's allergic rhinitis and 
claimed asthma have no etiological relation to his in-service 
upper respiratory tract infection.  

There also is no medical evidence that tends to support the 
Veteran's lay assertions by showing that his current lung 
disorder is related to treatment for a cough in service.  
Moreover, any such lay opinion in of itself would be outside the 
Veteran's level of expertise.  The Board has noted that the 
Veteran presented medical articles such as an "Asthma 
Sourcebook" which indicates that an episode of respiratory 
infection could lead to the development of asthma.  However, 
these are studies which pertained to persons other than the 
Veteran.  Therefore, the article cannot be said to contain 
medical opinion demonstrating that the Veteran's lung problems 
are attributable to an infection in service.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  See also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996).  The Board has noted that the 
Court has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion. Sack v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) 
(medical treatise evidence discussed generic relationships with a 
degree of certainty to establish a plausible causality of nexus), 
and Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, the 
Court has held that a medical article or treatise can provide 
support for a claim, but must be combined with an opinion of a 
medical professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships. Sack, 
supra.  The Veteran has not provided any medical opinion of a 
medical professional supporting this aspect of his claim, namely 
that an infection in service caused him to develop asthma.  For 
this reason, the Board must find that the medical text evidence 
submitted by the Veteran does not contain the necessary 
specificity to constitute competent evidence of the claimed 
medical nexus. See Sacks, 11 Vet. App. at 317 (citing Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996)); see Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

The Board must also assess the competency and credibility of lay 
statements regarding in-service or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 
3.159(a)(1) and (2) defining, respectively, competent medical and 
lay evidence.  

Where the determinative issue involves question of causation or 
diagnosis, there must be competent evidence and, generally, lay 
statements are not competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Here, lay evidence can be competent to establish a diagnosis when 
(1) a layperson is competent to identify the medical condition, 
(e.g., a broken leg), or (2) the layperson is reporting a 
contemporaneous medical diagnosis (but see Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) when the underlying medical nature of 
evidence has been significantly diluted, as in the connection 
between a lay account of past medical information, and filtered 
through layman's sensibilities, such evidence is too attenuated 
and inherently unreliable to constitute medical evidence) or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first is competence and the 
second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is capable of lay observation, 
if so, then lay evidence thereof is not a medical determination 
requiring medical evidence; rather, it can be established by 
competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, 
then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including in-service records documenting in-
service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by 
the absence of corroborating medical evidence, but this is a 
factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

Other factors are the lapse of time in recollecting events, prior 
conflicting statements, consistency with other statements and 
evidence, internal consistency, facial plausibility, bias, self-
interest, the earliest time at which corroborating lay or medical 
evidence is first shown, and statements given during treatment 
(which are usually given greater probative weight, particularly 
if close in time to the onset thereof).  

Although the Veteran is deemed competent and credible to describe 
symptoms of a lung disorder, to include a chronic cough and 
difficulty breathing that he relates to his active service, and 
although his former spouse is competent and credible to attest to 
observations of a lung disorder with an onset of 1970, as these 
particular symptoms are capable of lay observation, the Veteran 
is not shown to possess any training, expertise or credentials in 
the field of medicine to be able to comment competently on the 
etiology of the various lung disorders noted in this case, and 
his former spouse, a registered nurse, failed to offer an opinion 
as to the etiology of the various lung disorders.  For this 
reason, the Board must rely on the March 2010 VA medical opinion 
in deciding this appeal.  

Moreover, the Board finds that the Veteran's account of having 
had ongoing chronic symptoms throughout service is not credible.  
In this regard, the service medical records document only a short 
period of ongoing symptoms involving coughing.  There was 
subsequently a lengthy period of time in which no such symptoms 
were recorded.  In addition, of particular significance, the 
Veteran specifically denied having any such symptoms when he gave 
his report of medical history upon separation.   The report of a 
medical history completed by the Veteran at that time reflects 
that he denied having had chronic or frequent colds, sinusitis, 
hay fever, tuberculosis, night sweats, shortness of breath, pain 
or pressure in the chest, or a chronic cough.  The Board is of 
the opinion that contemporaneous denials of symptoms have far 
greater probative value than recollections made many years later 
in support of a claim for monetary benefits.  In weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and demeanor of 
the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Therefore, on this record, the Board finds that the preponderance 
of the evidence is against the claim of service connection for a 
lung disorder.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. §  5107(b), but there is 
not such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for a lung disorder is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


